Case 13-43846       Doc 86-3 Filed 09/10/19 Entered 09/10/19 14:57:50           Desc Exhibit
                              C: Trustee fees Page 1 of 3
                 13-43846 Mark Jackson - List of Trustee administration fees


                                                      Recei
     Date       Payee Name           Description              Disbursements
                                                       pts
                Marilyn O      TRUSTEE FEE - PLAN
    2/15/2019                                                         $216.00
                Marshall       RECEIPT
                Marilyn O      TRUSTEE FEE - PLAN
   11/13/2018                                                          $72.31
                Marshall       RECEIPT
                Marilyn O      TRUSTEE FEE - PLAN
    10/1/2018                                                          $72.36
                Marshall       RECEIPT
                Marilyn O      TRUSTEE FEE - PLAN
    8/23/2018                                                          $60.30
                Marshall       RECEIPT
                Marilyn O      TRUSTEE FEE - PLAN
     7/2/2018                                                          $60.30
                Marshall       RECEIPT
                Marilyn O      TRUSTEE FEE - PLAN
    6/11/2018                                                          $60.30
                Marshall       RECEIPT
                Marilyn O      TRUSTEE FEE - PLAN
    5/22/2018                                                          $60.30
                Marshall       RECEIPT
                Marilyn O      TRUSTEE FEE - PLAN
    3/30/2018                                                          $45.00
                Marshall       RECEIPT
                Marilyn O      TRUSTEE FEE - PLAN
     3/5/2018                                                          $90.00
                Marshall       RECEIPT
                Marilyn O      TRUSTEE FEE - PLAN
   12/12/2017                                                          $45.00
                Marshall       RECEIPT
                Marilyn O      TRUSTEE FEE - PLAN
    9/18/2017                                                          $30.00
                Marshall       RECEIPT
                Marilyn O      TRUSTEE FEE - PLAN
    7/24/2017                                                          $30.00
                Marshall       RECEIPT
                Marilyn O      TRUSTEE FEE - PLAN
    6/12/2017                                                          $47.00
                Marshall       RECEIPT
                Marilyn O      TRUSTEE FEE - PLAN
     5/1/2017                                                          $47.00
                Marshall       RECEIPT
                Marilyn O      TRUSTEE FEE - PLAN
     4/5/2017                                                          $47.00
                Marshall       RECEIPT
                Marilyn O      TRUSTEE FEE - PLAN
    2/21/2017                                                          $47.00
                Marshall       RECEIPT
                Marilyn O      TRUSTEE FEE - PLAN
    1/25/2017                                                         $254.47
                Marshall       RECEIPT
                Marilyn O      TRUSTEE FEE - PLAN
   11/21/2016                                                          $47.00
                Marshall       RECEIPT
                Marilyn O      TRUSTEE FEE - PLAN
   10/11/2016                                                          $47.00
                Marshall       RECEIPT
                Marilyn O      TRUSTEE FEE - PLAN
    9/15/2016                                                          $36.00
                Marshall       RECEIPT
                Marilyn O      TRUSTEE FEE - PLAN
    8/11/2016                                                          $40.00
                Marshall       RECEIPT
                Marilyn O      TRUSTEE FEE - PLAN
    7/15/2016                                                         $154.52
                Marshall       RECEIPT



                                          Exhibit C
Case 13-43846       Doc 86-3 Filed 09/10/19 Entered 09/10/19 14:57:50           Desc Exhibit
                              C: Trustee fees Page 2 of 3
                 13-43846 Mark Jackson - List of Trustee administration fees


                Marilyn O       TRUSTEE FEE - PLAN
     6/6/2016                                                          $33.20
                Marshall        RECEIPT
                Marilyn O       TRUSTEE FEE - PLAN
     5/2/2016                                                          $33.20
                Marshall        RECEIPT
                Marilyn O       TRUSTEE FEE - PLAN
     4/4/2016                                                          $33.20
                Marshall        RECEIPT
                Marilyn O       TRUSTEE FEE - PLAN
    2/26/2016                                                          $33.20
                Marshall        RECEIPT
                Marilyn O       TRUSTEE FEE - PLAN
    1/29/2016                                                          $33.20
                Marshall        RECEIPT
                Marilyn O       TRUSTEE FEE - PLAN
   12/28/2015                                                          $33.20
                Marshall        RECEIPT
                Marilyn O       TRUSTEE FEE - PLAN
   11/19/2015                                                          $33.20
                Marshall        RECEIPT
                Marilyn O       TRUSTEE FEE - PLAN
    11/9/2015                                                         $105.60
                Marshall        RECEIPT
                Marilyn O       TRUSTEE FEE - PLAN
    10/8/2015                                                          $16.62
                Marshall        RECEIPT
                Marilyn O       TRUSTEE FEE - PLAN
    9/15/2015                                                          $12.46
                Marshall        RECEIPT
                Marilyn O       TRUSTEE FEE - PLAN
    8/10/2015                                                          $12.46
                Marshall        RECEIPT
                Marilyn O       TRUSTEE FEE - PLAN
    7/15/2015                                                          $12.46
                Marshall        RECEIPT
                Marilyn O       TRUSTEE FEE - PLAN
    6/15/2015                                                         $142.12
                Marshall        RECEIPT
                Marilyn O       TRUSTEE FEE - PLAN
    4/29/2015                                                          $16.62
                Marshall        RECEIPT
                Marilyn O       TRUSTEE FEE - PLAN
    4/23/2015                                                          $16.00
                Marshall        RECEIPT
                Marilyn O       TRUSTEE FEE - PLAN
    4/15/2015                                                           $6.19
                Marshall        RECEIPT
                Marilyn O       TRUSTEE FEE - PLAN
    3/17/2015                                                          $16.62
                Marshall        RECEIPT
                Marilyn O       TRUSTEE FEE - PLAN
     3/9/2015                                                          $16.62
                Marshall        RECEIPT
                Marilyn O       TRUSTEE FEE - PLAN
    2/17/2015                                                          $16.62
                Marshall        RECEIPT
                Marilyn O       TRUSTEE FEE - PLAN
     2/3/2015                                                          $16.62
                Marshall        RECEIPT
                Marilyn O       TRUSTEE FEE - INITIAL
     2/1/2015                                                          $16.62
                Marshall        CONVERSION
                                     DISBURSEMENT TO
                    Marilyn O
    1/23/2015                       TRUSTEE - MONTHLY                  $33.23
                     Marshall
                                       DISBURSEMENTS
   12/19/2014       Marilyn O        DISBURSEMENT TO                   $33.23



                                            Exhibit C
Case 13-43846       Doc 86-3 Filed 09/10/19 Entered 09/10/19 14:57:50            Desc Exhibit
                              C: Trustee fees Page 3 of 3
                 13-43846 Mark Jackson - List of Trustee administration fees


                     Marshall      TRUSTEE - MONTHLY
                                      DISBURSEMENTS
                                    DISBURSEMENT TO
                    Marilyn O
   11/21/2014                      TRUSTEE - MONTHLY                   $49.85
                     Marshall
                                      DISBURSEMENTS
                                    DISBURSEMENT TO
                    Marilyn O
   10/17/2014                      TRUSTEE - MONTHLY                   $33.23
                     Marshall
                                      DISBURSEMENTS
                                    DISBURSEMENT TO
                    Marilyn O
    9/19/2014                      TRUSTEE - MONTHLY                   $20.77
                     Marshall
                                      DISBURSEMENTS
                                    DISBURSEMENT TO
                    Marilyn O
    8/15/2014                      TRUSTEE - MONTHLY                   $20.77
                     Marshall
                                      DISBURSEMENTS
                                    DISBURSEMENT TO
                    Marilyn O
    7/18/2014                      TRUSTEE - MONTHLY                   $22.08
                     Marshall
                                      DISBURSEMENTS
                Marilyn O
    6/26/2014                   REFUND FROM TRUSTEE                    ($2.41)
                Marshall
                                    DISBURSEMENT TO
                    Marilyn O
    6/20/2014                      TRUSTEE - MONTHLY                   $38.22
                     Marshall
                                      DISBURSEMENTS
                                    DISBURSEMENT TO
                    Marilyn O
    5/16/2014                      TRUSTEE - MONTHLY                  $213.19
                     Marshall
                                      DISBURSEMENTS
                                    DISBURSEMENT TO
                    Marilyn O
    3/21/2014                      TRUSTEE - MONTHLY                    $4.82
                     Marshall
                                      DISBURSEMENTS
                                    DISBURSEMENT TO
                    Marilyn O
    2/21/2014                      TRUSTEE - MONTHLY                    $4.82
                     Marshall
                                      DISBURSEMENTS
                                    DISBURSEMENT TO
                    Marilyn O
    1/17/2014                      TRUSTEE - MONTHLY                    $4.82
                     Marshall
                                      DISBURSEMENTS
                                    DISBURSEMENT TO
                    Marilyn O
   12/20/2013                      TRUSTEE - MONTHLY                    $4.82
                     Marshall
                                      DISBURSEMENTS



  Total Trustee administration fees paid as of 9/6/2019: $ 2,746.33




                                          Exhibit C
